Title: From Alexander Hamilton to John Haywood, 30 June 1791
From: Hamilton, Alexander
To: Haywood, John



Treasury DepartmentJune 30th. 1791
Sir,

I duly received your letter relative to the payment of the invalid pensioners of the State of North Carolina, and the two remittances, which have been made to you for the purpose of discharging the same. On receipt of this letter it is my desire that you pay to William Skinner Esqr. the Commr. of Loans or to his order the specie in your hands, and that you deliver to him the Treasurers draft on the Collector of Newbern, endorsed by you payable to him or his order. You will also furnish him, if you please with the original or copies of the letters of instruction, and the originals of any other papers ⟨you⟩ may have received from this department or that of War relative to this business. If you will take the trouble to procure duplicate receipts for the Cash draft and papers and will transmit one of them ⟨to⟩ this office, its reception here shall be duly acknowledged.
I am, Sir with great consideration   Your most Obedt Servant
Alexander Hamilton
⟨John Hay⟩ward Esqr⟨Treasurer⟩ of the State of No CarolinaHillsborough

